Citation Nr: 9926364	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  97-29 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for hypertension, 
currently rated 10 percent disabling.  

2.  Entitlement to service connection for bilateral foot 
disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. S. Freret, Counsel
INTRODUCTION

The appellant had active military service from October 1993 
to December 1996.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Montgomery, Alabama, Regional Office (RO).  

At a June 1999 Travel Board hearing, the appellant indicated 
his desire to withdraw his appeal of the RO's denial of 
service connection for PPD converter.  Therefore, that issue 
is no longer for appellate consideration.  Additionally, the 
issue of entitlement to service connection for bilateral foot 
disabilities is the subject of a remand that follows the 
Board's decision regarding the claim for an increased 
evaluation for hypertension.  


FINDING OF FACT

Hypertension is manifested by diastolic blood pressure 
readings that are predominantly less than 110 and by systolic 
readings that are below 200.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for hypertension are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, Diagnostic Code 7101 
(1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant argues that his hypertension is more severely 
disabling than currently evaluated, and, therefore, warrants 
an evaluation greater than the 10 percent rating that was 
assigned by a March 1997 rating decision when service 
connection was granted under Diagnostic Code 7101, effective 
December 16, 1996.  

Generally, claims for increased evaluations are considered to 
be well grounded.  When a claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  

The Board is satisfied that all relevant facts pertaining to 
the appellant's claim for an increased evaluation for his 
service-connected hypertension have been properly developed.  
There is no indication of any additional pertinent records 
which have not been obtained.  No further assistance to the 
appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1.  Moreover, each disability 
must be considered from the point of view of the veteran 
working or seeking work.  38 C.F.R. § 4.2.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Service medical records show an initial elevated blood 
pressure reading of 172/94 in August 1994.  Elevated blood 
pressure readings of 159/100 and 150/100 were reported on two 
occasions in December 1994, and hypertension was diagnosed.  
Hypertension was again diagnosed in March 1995 when the 
appellant's blood pressure was 148/90.  He underwent blood 
pressure testing over a four day period in August 1995, at 
which time blood pressure readings were taken in each arm all 
four mornings and three afternoons (the appellant did not 
show up one afternoon, and did not show up on a scheduled 
fifth day).  Of the fourteen readings taken over the four 
days, all systolic readings were below 150 and all diastolic 
readings were below 100, with the exception of one reading 
that measured 152/100.  Mild diastolic hypertension was 
diagnosed.  In December 1995, the appellant's blood pressure 
was recorded as 154/100, and, in May 1996, it was 132/92.  

Evaluation of the appellant's cardiovascular system at a 
February 1997 VA medical examination revealed blood pressure 
readings while seated of 136/100, 143/110, and 142/98.  

Because the appellant's claim of entitlement to an increased 
evaluation for his hypertension was initiated before the 
rating criteria for evaluating cardiovascular disorders was 
changed on January 12, 1998, the Board will review the claim 
under both sets of criteria in order to accord him evaluation 
under the set of criteria that is more favorable to him.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Under the general rating formula for cardiovascular disorders 
that were effective prior to January 12, 1998, (old 
criteria), hypertensive vascular disease (essential arterial 
hypertension) is assigned a 60 percent evaluation when 
manifested by diastolic pressure predominantly 130 or more 
and severe symptoms.  For diastolic pressure predominantly 
120 or more and moderately severe symptoms, a 40 percent 
evaluation is assigned.  If diastolic pressure is 
predominantly 110 or more with definite symptoms, a 20 
percent evaluation is assigned.  When diastolic pressure is 
predominantly 100 or more a 10 percent evaluation is 
assigned.  38 C.F.R. § 4.104, Diagnostic Code 7101, effective 
prior to January 12, 1998.  

Under the general rating formula for cardiovascular disorders 
that became effective January 12, 1998, (new criteria), 
hypertensive vascular disease (essential arterial 
hypertension) is assigned a 60 percent evaluation when 
diastolic pressure is predominantly 130 or more.  A 40 
percent evaluation is assigned when diastolic pressure is 
predominantly 120 or more.  A 20 percent evaluation is 
assigned when diastolic pressure is predominantly 110 or more 
or when systolic pressure is predominantly 200 or more.  A 
10 percent evaluation is assigned when diastolic pressure is 
predominantly 100 or more or when systolic pressure is 
predominantly 160 or more.  The 10 percent evaluation is the 
minimal evaluation when an individual has a history of 
diastolic pressure predominantly 100 or more and requires 
continuous medication for control.  38 C.F.R. § 4.104, 
Diagnostic Code 7101, effective January 12, 1998.  

Review of the many blood pressure readings taken during 
service and thereafter reveals that there has been only one 
reading showing a diastolic figure of 110, which was one of 
three readings at the February 1997 VA examination.  All 
other diastolic readings have been less than 110.  There have 
been no systolic readings of 200 or more.  In the absence of 
a predominance of diastolic readings of 110 or higher or of 
systolic readings predominantly 200 or higher, the Board is 
unable to identify a basis to grant a higher evaluation for 
the appellant's hypertension, either under the old or new 
criteria for evaluating the disease.  


ORDER

An increased evaluation for hypertension is denied.  


REMAND

While the appellant's service medical records show that he 
had moderate, asymptomatic pes planus at the time of his 
September 1993 enlistment medical examination, and that he 
continued to experience bilateral foot problems during 
service, the Board notes that his foot problems during 
service also included plantar fasciitis.  An October 1996 
Physical Evaluation Board, after consideration of an August 
1996 Medical Board evaluation, determined that the appellant 
was unfit for further military service because of the 
following disabilities: bilateral pes planus, which existed 
prior to service and which was not aggravated by service; and 
bilateral plantar fasciitis heel spur syndrome, and 
bilateral, stage II/III bunion deformities at the first 
metatarsal joints, which contributed to diagnosis #1.  

The Board notes that the February 1997 VA examination was a 
general medical examination, which diagnosed bilateral pes 
planus.  

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.103(a).  The United States Court of Appeals for 
Veterans Claims (Court) has held that when the Board believes 
the medical evidence of record is insufficient it may 
supplement the record by ordering a medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, in 
order to obtain additional medical evidence and to insure 
that the appellant receives his procedural due process rights 
and fair process rights, the Board finds that the claim must 
be remanded for the following actions:  

1.  The RO should schedule the appellant for a 
VA podiatry examination to determine the nature 
of all current foot disorders.  The claims 
folder and a copy of this remand must be made 
available to and reviewed by the examiner prior 
to the examination.  He should be requested to 
identify all current foot disorders and to 
express an opinion as to whether the appellant 
has any foot disabilities which had their 
origin in service.  Specifically, the examiner 
should indicate whether the appellant's foot 
symptoms in service were all the manifestation 
of one foot disorder, pes planus, or whether 
additional foot disabilities were initially 
manifested during the appellant's period of 
military service.  If the examiner determines 
that the bilateral plantar fasciitis and bunion 
deformities diagnosed on the October 1996 
Physical Evaluation Board report were part and 
parcel of the bilateral pes planus that was 
noted at the September 1993 enlistment 
examination, then he should express an opinion 
as to whether the manifestations of those 
conditions represented an increase in severity 
of the pes planus with which the appellant 
apparently entered military service.  The 
examiner should provide complete rationale for 
all conclusions reached. 

2.  The appellant should be advised of the 
provisions set forth at 38 C.F.R. § 3.655(b) 
regarding failure to report for scheduled VA 
examinations.  

3.  The RO should review the claims folder and 
ensure that all of the development action has 
been conducted and completed in full.  The 
Court has held that, if the requested 
examination does not include adequate responses 
to the specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return the 
report as inadequate for evaluation purposes  
Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  

The Board expresses its appreciation in advance to the RO for 
its assistance in developing the requested evidence and 
trusts that this development will be attended to in an 
expeditious manner as mandated by the Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes) and VBA's Adjudication 
Procedure Manual, M21-1, Part IV.  

After the above requested actions have been completed, the RO 
should review the appellant's claim.  If the benefit sought 
on appeal remains denied, a supplemental statement of the 
case should be furnished to the appellant and his 
representative, and they should be afforded the appropriate 
period of time to respond.  Thereafter, the case should be 
returned to the Board for further appellate consideration.  

The purpose of this REMAND is to obtain addition medical 
evidence and to ensure that the appellant receives his due 
process and fair process rights.  No opinion, either legal or 
factual, is intimated by this REMAND as to the merits of the 
appellant's claim.  No additional action is required by the 
appellant until he receives further notification from VA.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

